Citation Nr: 1549863	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to service connection for a lumbosacral and sacroiliac spine condition (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	Angela K. Drake, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

As explained in detail below, based on a joint motion by the parties, the Board has recharacterized the Veteran's claim more broadly as for entitlement to service connection for a lumbosacral and sacroiliac spine condition ("low back disability").

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Louis, Missouri.  A transcript of the proceeding has been associated with the claims file.

A July 2014 Board decision denied the Veteran's claim on the merits.  An August 2015 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the July 2014 Board decision and remanded the matter to the Board for further review.  This matter is now returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from February 1957 to August 1957.  He claims that he has a lumbar spine disability due to his active service.  

Specifically, he alleges that he injured his back when carrying a 650- or 750-pound I-beam with five other soldiers when three of them dropped the beam in an argument, while the Veteran and one other soldier attempted to support the beam.  See Statement, October 2015; Private treatment record, Dr. J.S., July 2015.  The Board also acknowledges a June 2014 statement from the Veteran's wife of then-53 years in which she reported that the Veteran has experienced back pain since service due to the beam incident.

As an initial matter, the Board notes that the Veteran's service treatment records are unfortunately fire-related, and therefore unavailable.

A March 2014 VA examination report notes that the Veteran reported seeking chiropractic treatment around 1960, but subsequently no treatment until around 2009.  The VA examiner noted that the first record of any workup for the Veteran's back was May 1992 x-rays of the Veteran's lumbar spine from Phelps County Regional Medical Center, around 35 years post-service, which were normal.  The examiner further noted, among other things, that a March 2010 VA treatment record reflected that the Veteran reported a history of back pain for 18 months, an August 2010 VA treatment record reflects he reported low back pain for 10 years, and an October 2010 record from Phelps County Regional Medical Center reflected he reported back pain for 40 years (i.e., since around the 1970s).  The VA examiner opined that although his reported injury in service had been deemed credible, it is less likely as not that the Veteran's degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine was related to his reported injury in service.

As noted in the introduction, a July 2014 Board decision denied the claim, but an August 2015 Court Order vacated the Board decision based on a joint motion by the parties.  The basis of the motion was the fact that the March 2014 VA examiner "did not address the diagnosis of sacroiliitis."  The parties noted that sacroiliitis is defined by Dorland's Medical Dictionary (32d Ed. 2012) as inflammation (arthritis) of the sacroiliac joint, which joint is located below the lumbar spine, and that under 38 C.F.R. § 4.66, the lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  In short, it appears that the parties noted that the issue for decision involves not only the lumbar spine, but the entire low back, including the lumbosacral and sacroiliac joints.  Therefore, as noted in the introduction, the issue for decision has been recharacterized accordingly.  

Notably, the Veteran submitted a private record from Dr. J.S. dated in July 2015, in which the physician details the Veteran's history of back pain in service and since, and says, "No chiropractic records were received, but I do not have any doubt the ongoing problems with this low back resulted from his initial injury."  Unfortunately, Dr. J.S. provided no underlying reasoning for that conclusion.  Thus, it is insufficient evidence on which to grant benefits.  Therefore, in light of this opinion and the JMR, the Board will remand this matter to obtain a VA medical opinion to clarify whether the Veteran's diagnosed sacroiliitis is related to the Veteran's reported history of a back injury in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain a VA medical opinion to clarify whether the Veteran's diagnosed sacroiliitis, and any other sacroiliac diagnoses, is at least as likely as not related to his reported history of a back injury in service (deemed credible by the Board).  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

